The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(2) that form the basis for the rejections under this section made in this Office action:
102(a)(2) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• U.S. Patent; • U.S. Patent Application Publication; or • WIPO published PCT (international) application that designated the United States, that names a different inventive entity and was effectively filed before the effective filing date of the claimed invention.	
* Exception 102(b)(2)(A): By showing “the subject matter disclosed” was obtained from one or more members of the inventive entity, either directly or indirectly;
**Exception 102(b)(2)(B): By providing the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor;
***Exception 102(b)(2)(C): By providing “the subject matter disclosed” and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-12, 17-24 and 26 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by U.S. Patent No. 9,824,726 to Han et al (hereinafter Han). 
In re claim 1, Han discloses a semiconductor memory device comprising:
- a substrate 100 comprising a cell array region [Fig. 1] and a boundary region inherently; 
- a first recess region 600 disposed at an upper portion of substrate 100 in the cell array region [Fig 2A]; 
- a first bit line 330, 350, 360 extending onto the boundary region and crossing first recess region 600; 
- a bit line contact [Fig. 1] disposed in the first recess region 600 and contacting the first bit line; 
600 and adjacent to the first bit line, the second bit line crossing the cell array region and the boundary region [Fig. 2A];
- a cell buried insulation pattern 630 interposed between a side surface of the first bit line contact DC and an inner wall of the first recess region 600; and
- a boundary buried insulation pattern 630 covering sidewalls of the first 630.

    PNG
    media_image1.png
    454
    879
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    330
    532
    media_image2.png
    Greyscale

Application (Fig.18B) 	compared to		Han (US Patent 9,824,726) Fig.2A 
In re claim 2, Han discloses a bit line capping pattern 370 disposed on each of the first 630 covers a side surface of the bit line capping pattern, and the cell buried insulation pattern 630 being lower than a top surface of the first bit line 330, 350, 360 [Fig. 2A].
In re claim 3, Han discloses a top surface of the boundary buried insulation pattern 630 being coplanar with a top surface of the bit line capping pattern 370 [Fig. 2A].
In re claim 4, Han discloses:
- a cell insulation liner 620 interposed between the cell buried insulation pattern 630 and the inner wall of the first recess region 600, and between the cell buried insulation pattern 630 and a sidewall of the bit line contact 330, 350, 360 [Fig. 2A]; and
- a boundary insulation liner 620 interposed between the boundary burred insulation pattern 630 and the first bit line, wherein the cell insulation liner 620 comprises a same material as the boundary insulation liner 620, and the cell insulation liner 620 has an upper end positioned equal to or higher than an upper end of the cell buried insulation pattern.
In re claim 5, Han discloses the boundary insulation liner 620 having an upper end lower than a top surface of the boundary buried insulation pattern 630 [Fig. 2A].
In re claim 6, Han discloses the boundary buried insulation pattern 630 comprising a second recess region 610 [Fig. 2A], and the semiconductor memory device further comprises:
- a bit line spacer Ag covering a sidewall of first bit line 330, 350, 360 in the cell array region [Fig. 2A]; 
Ag1 disposed in the second recess region 610 and forming part of the bit line spacer Ag.
In re claim 7, Han discloses the boundary insulation liner 620 exposing an upper sidewall of boundary buried insulation pattern 630, the semiconductor memory device comprises:
- a bit line capping pattern 370 disposed on the first bit line 330, 350, 360 [Fig. 2A]; and
- a second residual spacer pattern Ag2 interposed between the bit line capping pattern 370 and the upper sidewall of the boundary buried insulation pattern 630, the bit line spacer Ag comprises:
- a first spacer 410 contacting sidewalls of the first bit line and the bit line capping pattern 370 in the cell array region; and
- a second spacer Ag1, Ag2 covering an upper sidewall of the first spacer 410, and
the second residual spacer pattern Ag comprises a same material as the second spacer Ag1, Ag2.
In re claim 8, Han discloses die bit line spacer comprises:
- a first spacer 410 contacting a sidewall of first bit line 330, 350, 360 in the cell array region [Fig. 2A]; 
- a second spacer Ag1, Ag2 spaced apart from the first bit line & contacting sidewall of first spacer 410; 
- and a third spacer 420 spaced apart from the first spacer 410 and contacting a sidewall of the second spacer Ag1, Ag2, and
- the first residual spacer pattern 410a comprises a same material as the third spacer 420.
In re claim 9, Han discloses a second residual spacer pattern Ag interposed between the first residual spacer pattern 410a and the boundary buried insulation pattern 630, wherein the second residual spacer pattern Ag comprises a same material as the second spacer Ag1, Ag2 [Fig. 2A].
In re claim 10, Han discloses the second residual spacer pattern Ag having an upper end lower than a top surface of the boundary buried insulation pattern 630 [Fig. 2A].
In re claim 11, Han discloses the first residual spacer pattern 410a having a lower end closer to the substrate 100 than a lower end of the second residual spacer pattern Ag [Fig. 2A].
In re claim 12, Han discloses:
- the second spacer Ag1 Ag2 and third spacer 420 exposes an upper side wall of first spacer 410 [Fig2A]
- the second residual spacer pattern Ag exposes an upper sidewall of boundary buried insulation pattern
- the bit line spacer Ag further comprises a fourth spacer 440 covering the upper sidewall of the first spacer 410 in the cell array region [Fig. 2A],
- the semiconductor memory device comprises a third residual spacer pattern 420a interposed between an upper sidewall of the boundary buried insulation pattern 630 and the first residual spacer pattern Ag, 
spacer pattern 420a comprises a same material as the fourth spacer 440 [Fig. 2A].
In re claim 17, Han discloses a semiconductor memory device comprising;
- a substrate 100 comprising a cell array region[Fig. 1] and a boundary region inherently; 
- a first recess region 600 disposed at an upper portion of substrate 100 in the cell array region [Fig 2A]; 
- a first bit line 330, 350, 360 extending onto the boundary region and crossing first recess region 600; 
- a bit line contact [Fig. 1] disposed in the first recess region 600 and contacting the first bit line; 
- a second bit line (i.e., the next set of bit line) spaced apart from the first recess region 600 and adjacent to the first bit line, the second bit line crossing the cell array region and the boundary region;
- a cell buried insulation pattern 630 interposed between a side surface of the first bit line contact and an inner wall of the first recess region 600 [Fig. 2A]; and
- a bit line spacer Ag covering a sidewall of the first bit line 330, 350, 360 in the cell array region; 
- a boundary buried insulation pattern 630 covering sidewalls of the first 610, and comprising a same material as the cell buried insulation pattern 630 [Fig. 2A]; and
- a residual spacer pattern Ag filling the second recess region 610, wherein a top surface of the residual spacer pattern is coplanar with a top surface of the boundary buried insulation pattern 630.
In re claim 18, Han discloses comprising:
- a cell insulation liner 620 interposed between the cell buried insulation pattern 630 and an inner wall of the first recess region 600[,] and between the cell buried insolation pattern 630 and a lower sidewall of the first bit line 330, 350, 360 [Fig. 2A]; and
- a boundary insulation liner 620 interposed between the boundary buried insolation pattern 630 and the first bit line 330, 350, 360, wherein the cell insulation liner 620 comprises a same material as the boundary insulation liner 620, and the cell insulation liner 620 has an upper end positioned equal to or higher than an upper end of the cell buried insulation pattern 630 [Fig. 2A].
In re claim 19, Han discloses the boundary insulation liner 620 having an upper end lower than a top surface of the boundary buried insolation pattern 630 [Fig. 2A].
In re claim 20, Han discloses semiconductor memory device comprising: 
- a substrate 100 comprising a cell array region [Fig. 1] and a boundary region inherently; 
- a first recess region 600 disposed at an upper portion of substrate 100 in the cell array region [Fig 2A]; 
- a first bit line 330, 350, 360 extending onto the boundary region and crossing first recess region 600; 
600 and adjacent to the first bit line, the second bit line crossing the cell array region and the boundary region;
- a cell buried insulation pattern 630 interposed between a lower side surface of the first bit line 330, 350, 360 and an inner wall of the first recess region 600 [Fig. 2A];
- first, second and third spacers 410, Ag, 420 sequentially covering a sidewall of the first bit line in the cell array region, the third spacer 420 comprising a material different from the second spacer Ag1, Ag2;
- a boundary buried insulation pattern 630 covering sidewalls of the first 610, and comprising a same material as the cell buried insulation pattern 630 [Fig. 2A]; and
- a first residual spacer pattern 410a disposed in the second recess region 610 and comprising a same material as the third spacer 420.
In re claim 21, Han discloses a second residual spacer pattern Ag interposed between the first residual spacer pattern 410a and the boundary buried insulation pattern 630, wherein the second residual spacer pattern Ag comprises a same material as the second spacer Ag1, Ag2 [Fig. 2A].
In re claim 22, Han discloses the second residual spacer pattern Ag having an upper end lower than a top surface of the boundary buried insulation pattern 630 [Fig. 2A].
In re claim 23, Han discloses the first residual spacer pattern 410a having a lower end closer to the substrate 100 than a lower end of the second residual spacer pattern Ag [Fig. 2A].
In re claim 24, Han discloses the second spacer Ag1, Ag2 and the third spacer 420 exposing an upper sidewall of the first spacer 410, wherein: 
. the second residual spacer pattern Ag exposes an upper sidewall of the boundary buried insulation pattern 630 [Fig. 2A],
. the semiconductor memory device further comprises:
- a fourth spacer 440 covering the upper sidewall of the first spacer 410 in the cell array region; and
- a third residual spacer pattern 420a disposed between an upper sidewall of the boundary buried insulation pattern 630 and the first residual spacer pattern 410a [Fig. 2A], and 
. the third residual spacer pattern 420a comprises a same material as the fourth spacer 440.
In re claim 26, Han discloses a method of fabricating a semiconductor memory device, comprising:
- receiving a substrate 100 comprising a cell array region [Fig. 1] and a boundary region inherently;
- forming a first recess region 600 on the substrate 100 in the cell array region;
600, a first bit line 330, 350, 360 contacting the bit line contact, and a second bit line (i.e., the next set of bit line) spaced apart from the first bit line and the first recess region 600, wherein each of the first 
- filling the first recess region 600 with a cell buried insulation pattern 630;
- forming a boundary buried insulation pattern 630 comprising a second recess region 610, wherein the boundary buried insulation pattern 630 contacts sidewalls of the first 
- covering a sidewall of the first bit line in the cell array region with a bit line spacer Ag; and 
- filling the second recess region 610 with a residual spacer pattern Ag, wherein the residual spacer pattern is formed of a portion of the bit line spacer Ag.
Claim Rejections – 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 13-16 and 25 are rejected under 35 U.S.C. §103(a) as being unpatentable over Han et al (U.S. Patent No. 9,824,726). 
In re claim 13, Han discloses a third bit line 330, 350, 360 spaced apart from the first bit line (i.e., the leftmost set of bit line) with the second bit line therebetween, wherein the third bit line crosses the cell array region and the boundary region [Fig. 2A].
Han does not suggest the second bit line spaced from the first bit line by a first distance and spaced from the third bit line by a second distance, wherein the first distance is greater than the second distance.  It would have been obvious to a person having skills in the art to have modified the first and second distances of Han by utilizing the claimed “first distance being greater than the second distance.”  Since this is merely a distances’ comparison that may be desired for a given application, it has been held that modifying the distances of a bitline semiconductor packaging art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Han discloses the first residual spacer pattern Ag1 disposed between the first 
In re claim 15, Han discloses the bit line spacer Ag comprising:
- a first spacer Ag1 covering a sidewall of the first bit line 330, 350, 360 and protruding upward from a top surface of the first bit line in the cell array region [Fig. 2A]; and
- a second spacer Ag2 covering an upper sidewall of the first spacer Ag1, wherein:
. the semiconductor memory device further comprises a second residual spacer pattern Ag2 disposed in the second recess region 610 to contact the first residual spacer pattern Ag1 in the boundary region, and
. the second residual spacer pattern Ag2 comprises a same material as the second spacer Ag2.
In re claim 16, Han discloses the bit line spacer Ag comprising:
- a first spacer Ag1 covering a sidewall of the first bit line 330, 350, 360 and protruding upward from a top surface of the first bit fine in the cell array region [Fig. 2A]; and
- a second spacer Ag2 covering a sidewall of the first spacer Ag1 and comprising a material different from the first spacer Ag1, wherein the semiconductor memory device further comprises:
- a second residual spacer pattern Ag2 disposed between the boundary buried insulation pattern 630 and the first residual spacer pattern Ag1, and between the first bit line and the second bit line in the boundary region [Fig. 2A]; and
- a third residual spacer pattern 420 disposed between the second bit tine and the third bit line, wherein:
. each of the second residual spacer pattern Ag2 and the third residual spacer pattern 420 comprises a same material as the second spacer Ag2, and
. the third residual spacer pattern 420 has a width greater than a width of the second residual spacer pattern Ag2 [Fig. 2A].
In re claim 25, Han discloses a third bit line 330, 350, 360 spaced apart from the first bit line (i.e., the leftmost set of bit line, in Fig. 2A) with the second bit line therebetween, wherein:
. the third bit line crosses the cell array region and the boundary region, and
. the first residual spacer pattern Ag1 is disposed between the first bit line and the second bit line and is absent between the second bit line and the third bit line [Fig. 2A].
	Han does not suggest the second bit line spaced from the first bit line by a first distance and spaced from the third bit line by a second distance, wherein the first distance is greater than the second distance. It would have been obvious to a person having skills in the art to have modified the first and second distances of Han by utilizing the claimed “first distance being greater than the second In re Rose, 105 USPQ 237 (CCPA 1955).
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 07, 2021											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815